Name: Commission Regulation (EEC) No 3296/88 of 24 October 1988 amending various regulations concerning implementation of the common organization of the markets as a consequence of the accession of Spain and Portugal following the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: trade policy;  Europe;  European construction;  agricultural activity;  tariff policy
 Date Published: nan

 27. 10 . 88 Official Journal of the European Communities No L 293/7 COMMISSION REGULATION (EEC) No 3296/88 of 24 October 1988 amending various regulations concerning implementation of the common organization of the markets as a consequence of the accession of Spain and Portugal following the introduction of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1 . in Article 2 (3), second subparagraph, the third indent is replaced by the following : '  in the case of oilseeds and oleaginous fruit falling within CN codes 1201 00 90, 1202 10 90, 1202 20 00, 1203 00 00, 1204 00 90, 1205 00 90, 1206 00 90, 1207 10 90, 1207 20 90 , 1207 30 90, 1 207 40 90, 1 207 50 90, 1 207 60 90, 1 207 9 1 90 , 1207 92 90, 1207 99 91 and 1207 99 99, and products falling within CN codes 1208, 2304 00 00, 2305 00 00, 2306 10 00, 2306 20 00 , 2306 30 00, 2306 40 00, 2306 50 00, 2306 60 00 , 2306 90 91 , 2306 90 93 and' 2306 90 99, the basic duties in Spain shall be those defined under point 3 of Article 75 of the Act.' : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1471 /88 (2), and in particular Article 15 thereof, Whereas, in accordance with the second subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 2658/87, technical adaptations to Community acts referring to the combined nomenclature are to be carried out by the Commission ; whereas amendments of substance are to be effected under the procedure established by the relevant agricultural acts of the Commission or of the Council ; Whereas, therefore, the descriptions of goods and tariff numbers in various regulations concerning accession must be formulated in accordance with the combined nomenclature ; whereas these adaptations involve no changes of substance ; Whereas, on account of the number and the content of the texts calling for such adaptations, all the regulations to be adopted should be grouped within a single amending regulation, 2. Article 6 ( 1 ) is replaced by the following : ' 1 . Until 31 December 1990, the system of quanti ­ tative control referred to in Article 94 of the Act shall apply on the Spanish domestic market to imports into Spain from Portugal of the products referred to in Article 1 (2) of Regulation No 136/66/EEC under :  point (a) thereof, excluding soya beans falling within CN codes 1202 10 90, 1202 20 00, 1203 00 00, 1204 00 90, 1205 00 90, 1206 00 90 , 1207 10 90, 1207 20 90 1207 30 90, 1207 40 90, 1 207 50 90, 1 207 60 90, 1 207 9 1 90, 1 207 92 90 , 1207 99 91 and 1207 99 99, HAS ADOPTED THIS REGULATION :  point (b) thereof, excluding products falling within CN codes 1208, 1522 00 91 , 1522 00 99, 2304 00 00, 2305 00 00, 2306 10 00, 2306 20 00, 230630 00, 2306 40 00 , 2306 50 00, 2306 60 00 , 2306 90 91 , 2306 90 93 and 2306 90 99.'; Article 1 3 . Article 9 ( 1 ) is replaced by the following : Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), is hereby amended as follows : ' 1 . In the case of products covered by Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ; Spain and the Portugal may apply in mutual trade, until the end of the first stage, quantitative restrictions on imports of the following : (&gt;) OJ No L 256, 7. 9 . 1987, p . 1 . 0 OJ No L 134, 31 . 5 . 1988, p . 1 . 3) OJ No L 367, 31 . 12. 1985, p. 7. No L 293/8 Official Journal of the European Communities 27. 10 . 88 CN code Description 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of code 2009 :  Other wine ; grape must with fermentation prevented or arrested by the addition of . alcohol :   In containers holding 2 litres or less : Wine other than that referred to in code 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C 2204 21 2204 21 10 Other : Of an actual alcoholic strength by volume not exceeding 13 % vol : Quality wines produced in specified regions : - White  Other Other : - White  Other 2204 21 21 2204 21 23 2204 21 25 2204 21 29 Df an actual alcoholic strength by volume exceeding 13 % vol 3ut not exceeding 15 % vol : Quality wines produced in specified regions : - White  Other Other : - White  Other 2204 21 31 2204 21 33 2204 21 35 2204 21 39 2204 29 2204 29 10 Dther Wine other than that referred to in code 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C Other :  Of an actual alcoholic strength by volume not exceeding 13 % vol : 2204 29 21 2204 29 23 2204 29 25 2204 29 29  Quality wines produced in specified regions : White   Other  Other : White   Other Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :  Quality wines produced in specified regions : White   Other  Other : White   Other' 2204 29 31 2204 29 33 2204 29 35 2204 29 39 4. Article 13 ( 1 ) is replaced by the following : ' 1 . The detailed rules implementing this Regulation shall be drawn up under the procedure provided for in Article 38 of Regulation No 136/66/EEC or, where relevant, the equivalent Articles of the other Regulations on the common organization of agricultural markets. 27. 10 . 88 Official Journal of the European Communities No L 293/9 The implementing rules applying to :  live pigs, pure-bred breeding animals, falling within CN code 0103 10 00 shall be drawn up under the procedure provided for in Article 24 of Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat, by the Management Committee set up under that Regulation,  other eggs falling within CN code 0407 00 90 shall be drawn up under the procedure provided for in Article 17 of Council Regulation (EEC) No 2771 /75 of 29 October 1^75 on the common organization of the market in eggs by the Management Committee set up under that Regulation,  new potatoes falling within CN codes 0701 90 51 and 0701 90 59 and avocados falling within CN codes 0804 40 10 and 0804 40 90 shall be drawn up under the procedure provided for in Article 33 of Regulation (EEC) No 1035/72 by the Management Committee set up under that Regulation.' ; 5 . Annexes I to V are replaced by the following : 'ANNEX I CN code Description 0103 Live swine : 0103 lpOO  Pure-bred breeding animals l  Other : 0103 91   Weighing less than 50 kg : 0103 91 10    Domestic species 0103 92   Weighing 50 kg or more :    Domestic species : . 0103 92 11     Sows having farrowed at least once, of a weight of not less than 160 kg 0103 92 19     Other 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls : \  Weighing not more than 185 g : 0105 11 00   Fowls of the species Gallus domesticus 0105 19   Other : ex 0105 19 10    Geese and turkeys : I     Turkeys 0203 Meat of swine, fresh, chilled or frozen I  Fresh or chilled : 0203 1 1   Carcases and half carcases : 0203 11 10    Of domestic swine 0203 12   Hams, shoulders and cuts thereof, with bone in : I    Of domestic swine : 0203 12 11     Hams and cuts thereof 0203 12 19     Shoulders and cuts thereof 0203 19   Other :    Of domestic swine : 0203 19 11     Fore-ends and cuts thereof 0203 19 13     Loins and cuts thereof, with bone in 0203 19 15      Bellies (streaky) and cuts thereof     Other : 0203 19 55 _____ Boneless 0203 19 59      Other I  Frozen : 0203 21   Carcases and half-carcases : 0203 21 10    Of domestic swine 0203 22   Hams, shoulders and cuts thereof, with bone in : 1    Of domestic swine : 0203 22 11 _ _ _ _ Hams and cuts thereof No L 293/ 10 Official Journal of the European Communities 27. 10 . 88 CN code Description 0203 22 19 0203 29 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0206 0206 30     Shoulders and cuts thereof   Other :    Of domestic swine :     Fore-ends and cuts thereof    Loins and cuts thereof, with bone in     Bellies (streaky) and cuts thereof     Other :      Boneless     Other Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen :  Of swine, fresh or chilled :   Other :    Of domestic swine :     Livers     Other  Of swine, frozen :   Livers :    Other :     Of domestic swine   Other :    Other :     Of domestic swine Cheese and curd :  Processed cheese, not grated or powdered  Other cheese :   Other :    Cheddar :     of the 'Ilha' type    Edam :     Of the 'Holland' type     Other :      Of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :       Exceeding 47 % but not exceeding 72 % : 0206 30 21 0206 30 31 0206 41 0206 41 91 0206 49 0206 49 91 0406 0406 30 0406 90 ex 0406 90 21 ex 0406 90 23 - Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti , Maribo, Samso : ex 0406 90 77 0407 00 ex 0407 00 11 ex 0407 00 19 0407 00 90 1108 1108 1200 1501 00 1501 00 19         Of the 'Holland type Birds' eggs, in shell, fresh, preserved or cooked :  Of poultry :   For hatching : _ _ _ Of turkeys or geese :     Of turkeys ,   Other : &lt;     Of hens  Other Starches ; inulin :  Starches :   Maize (corn) starch Lard ; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted :  Lard and other pig fat :   Other No L 293/ 1 127. 10 . 88 Official Journal of the European Communities ANNEX II CN code Description 0103 Live swine : 0103 10 00  Pure-bred breeding animals \  Other : 0103 91   Weighing less than 50 kg : 0103 91 10    Domestic species 0103 92   Weighing 50 kg or more :    Domestic species : 0103 92 11     Sows having farrowed at least once, of a weight of not less than 160 kg 0103 92 19     Other 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls :  Weighing not more than 185 g : 0105 1100   Fowls of the species Gallus domesticus 0105 19   Other : ex 0105 19 10    Geese and turkeys :     Turkeys 0203 Meat of swine, fresh, chilled or frozen :  Fresh or chilled : 0203 1 1   Carcases and half carcases : &lt; 0203 11 10    Of domestic swine 0203 12   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine : 0203 12 11   -T-  Hams and cuts thereof 0203 12 19    Shoulders and cuts thereof 0203 19   Other : \    Of domestic swine : 0203 19 11     Fore-ends and cuts thereof 0203 19 13     Loins and cuts thereof, with bone in 0203 19 15 _ _ _ _ Bellies (streaky) and cuts thereof     Other : 0203 19 55      Boneless 0203 19 59      Other  Frozen : 0203 21   Carcases and half-carcases : 0203 21 10    Of domestic swine 0203 22   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine : 0203 22 1 1     Hams and cuts thereof 0203 22 19 _ _ _ _ Shoulders and cuts thereof 0203 29   Other : _ _ _ Of domestic swine : 0203 29 1 1     Fore-ends and cuts thereof , 0203 29 13 _ _ _ _ Loins and cuts thereof, with bone in 0203 29 15     Bellies (streaky) and cuts thereof     Other : 0203 29 55 _____ Boneless 0203 29 59      Other 0206 Edible offal of bovine animals , swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen : 0206 30  Of swine, fresh or chilled :   Other :    Of domestic swine : 0206 30 21     Livers No L 293/12 Official Journal of the European Communities 27. 10 . 88 CN code Description 0206 30 31     Other  Of swine, frozen : 0206 41   Livers : \    Other : 0206 41 91     Of domestic swine 0206 49   Other :    Other : 0206 49 91     Of domestic swine i 0407 00 Birds' eggs, in shell, fresh, preserved or cooked : l  Of poultry :   For hatching : ex 0407 00 1 1    Of turkeys or geese :     Of turkeys 1501 00 Lard ; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted :  Lard or other pig-fat : 1501 00 19   Other ANNEX III CN code Description 0702 00 Tomatoes, fresh or chilled : 0702 00 10  From 1 November to 14 May 0702 00 90  From 15 May to 31 October 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh of chilled : 0703 10  Onions and shallots :   Onions : 0703 10 11    Sets 0703 10 19    Other 0703 20 00  Garlic 0704 Cabbages, cauliflowers, kohlrabi , kale and similar edible brassicas, fresh or chilled : 0704 10  Cauliflowers and headed broccoli : 0704 10 10   From 15 April to 30 November 0704 10 90   From 1 December to 14 April 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled : ex 0706 10 00  Carrots and turnips :   Carrots 0805 Citrus fruit, fresh or dried : 0805 10  Oranges 0805 20  Mandarins (including tangerines and satsumas) ; Clementines, wilkings and similar citrus hybrids : ex 0805 20 30   Monreales and satsumas : I    Satsumas ex 0805 20 50   Mandarins and wilkings :    Mandarins 0805 20 70   ¢ Tangerines 0805 30  Melons (Citrus limon, Citrus limonum), and limes (Citrus aurantifolia) : 0805 30 10   Lemons (citrus limon, citrus limonum) 27. 10 . 88 Official Journal of the European Communities No L 293/ 13 CN code Description 0806 Grapes, fresh or dried : 0806 10  Fresh : l   Table grapes :    From 1 November to 14 July : 0806 10 11     Of the variety Emperor (Vitis vinifera cv), from 1 December to 31 January 0806 10 15     Other 0806 10 19    From 15 July to 31 Oktober 0808 i Apples, pears and quinces, fresh : 0808 10  Apples ' 0802 20  Pears and quinces :   Pears : 0808 20 10  Perry pears, in bulk, from 1 August to 31 December \    Other : 0808 20 31     From 1 January to 31 March 0808 20 33     From 1 April to 15 July 0808 20 35     From 16 July to 31 July 0808 20 39     From 1 August to 31 December 1 , 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 0809 10 00  Apricots ex 0809 30 00  Peaches, including nectarines :  Peaches ANNEX IV CN code Description 0702 00 Tomatoes, fresh or chilled : ex 0702 00 10  From 1 November to 14 May :   From 1 December to 14 May : ex 0702 00 90  From 15 May to 31 October :   From 15 May to 31 May : 0703 Onions, shallots, garlic, leeks, and other alliaceous vegetables, fresh or chilled : ex 0703 10  Onions and shallots :   Onions : From 1 August to 30 November 0703 10 11 Sets 0703 10 19    Other ex 0703 20 00  Garlic :   From 1 August to 31 December 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled : ex 0704 10  Cauliflowers and headed broccoli : ex 0704 10 10 From 15 April to 30 November :    From 1 to 30 November ex 0704 10 90   From 1 December to 14 April : _ _ _ From 1 December to 31 March No L 293/ 14 27. 10 . 88Official Journal of the European Communities CN code Description 0805 Citrus fruit, fresh or dried : 0805 10  Oranges :   Sweet oranges, fresh :    From 1 to 30 April : 0805 10 11     Sanguines and semi-sanguines     Other : 0805 10 15      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trobita and Hamlins 0805 10 19      Other    From 1 May to 15 May : 0805 10 21     Sanguines and semi-sanguines :     Other : 0805 10 25      Navels, Navelines, Navelates, Saluntianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins ex 0805 10 29      Other    From 16 May to 15 October :     From 16 May to 31 August 0805 10 31     Sanguines and semi-sanguines     Other : 0805 10 35      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins ex 0805 10 39      Other    From 16 October to 31 March :     From 1 February to 31 March 0805 10 41     Sanguines and semi-sanguines     Other : 0805 10 45      Navels, Navelines, Navelates, Salustiana, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 0805 10 49      Other   Other : ex 0805 10 70    From 1 April to 1 5 October :     From 1 April to 31 August ex 0805 10 90    From 16 October to 31 March :     From 1 February to 31 March ex 0805 20  Mandarins (including tangerines and satsumas) ; Clementines, wilkings and similar citrus hybrids : ex 0805 20 30   Monreales and satsumas :    Satsumas, from 1 November to 31 March ex 0805 20 50   Mandarins and wilkings :    Mandarins, from 1 November to 31 March 0805 20 70   Tangerines :    From 1 November to 31 March 0805 30  Lemons (Citrus limon, Citros limonum) and limes (Citrus aurantifolia) : ex 0805 30 10   Lemons (Citrus limon, Citros limonum):    From 1 June to 31 October 0806 Grapes, fresh or dried : 0806 10  Fresh :   Table grapes : ex 0806 10 19    From 15 July to 31 October :     From 15 August to 30 September 0808 Apples, pears and quinces, fresh : 0808 10  Apples :   Other : ex 0808 10 93    From 1 January to 31 March :     From 1 March to 31 March ex 0808 10 99 -    From 1 April to 31 July :     From 1 April to 30 June 27. 10 . 88 Official Journal of the European Communities No L 293/ 15 CN code Description 0808 20 ex 0808 20 31 0808 20 33 0808 20 35 ex 0808 20 39 0809 ex 0809 10 00 ex 0809 30 00  Pears and quinces :   Pears : j Other :     From 1 January to 31 March : _____ From 1 February to 31 March _ _ _ _ From 1 April to 15 July _ _ _ _ From 16 July to 31 July     From 1 August to 31 December :      From 1 to 31 August Apricots, cherries, peaches (including nectarines), plums and sloes, fresh :  Apricots :   From 15 June to 15 July  Peaches, including nectarines :   Peaches, from 1 May to 30 September ANNEX V CN code Description Quantity expressed as a % of the annual quota 0808 0808 10 ex 0808 10 10 ex 0808 10 91 0808 20 ex 0808 20 10 0808 20 35 ex 0808 20 39 0809 ex 0809 10 00 ex 0809 30 00 Apples, pears and quinces, fresh : Apples : Cider apples, in bulk, from 16 September to 15 December : From 16 September to 30 November   Other :    From 1 August to 31 December : From 1 September to 30 November  Pears and quinces :   Pears :    Perry pears, in bulk, from 1 August to 31 December : _ _ _ _ From 1 August to 16 December    Other :     From 16 July to 31 July     From 1 August to 31 December : _'   From 1 August to 16 December Apricots, cherries, peaches (including nectarines), plums and sloes, fresh :  Apricots :   From 1 May to 31 July  Peaches, including nectarines :   Peaches, from 15 June to 15 September ) 15 &gt; 25 25 25' No L 293/ 16 Official Journal of the European Communities 27. 10 . 88 procedure laid down in Article 17 of Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat, as last amended by Regulation (EEC) No 3768/85, the Management Committee set up by this Regulation being competent, Article 2 Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restriction on imports into Spain of certain agricultural products form third countries ('), is hereby amended as follows : 1 . Article 3 ( 1 ) is replaced by the following : '( 1 ) The detailed rules of application of the present Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Council Regula ­ tion (EEC) No 2727/75 of 29 October 1975 on the organization of the market in cereals, as last amended by Regulation (EEC) No 3768/85, or, as appropriate, in the corresponding Articles of other Regulations on the common organization of agricultural markets. The implementing rules relating to :  meat of domestic rabbits falling within CN code 0208 10 10 shall be adopted in accordance with the  certified seed potatoes of the lower qualities falling within CN code 0701 10 00 shall be adopted, where appropriate, in accordance with the procedure laid down in Article 11 of Council Regulation (EEC) 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds, as last amended by Regulation (EEC) No 3768/85, the Management Committee set up by this Regulation being compe ­ tent.' ; 2 . Annexes I, II and III are replaced by the following : 'ANNEX I CN code Description 0401 Milk and cream, not concentrated nor containing added sugar or other swee ­ tening matter 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter : 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % :   Not containing added sugar or other sweetening matter : ex 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg :     Intended for human consumption ex 0402 10 19    Other :     Intended for human consumption s  In powder, granules or solid forms, of a fat content, by weight, exceeding 1,5% : ex 0402 21   Not containing added sugar or other sweetening matter : Intended for human consumption 0402 29   Other :    Of a fat content, by weight, not exceeding 27 % : 0402 29 11 Special milk, for infants, in hermetically sealed containers of a net , content not exceeding 500 g of a fat content, by weight, excee ­ ding 10 % 0403 Buttermilk, curdled milk und cream, yogurt, kephir and other fermented Or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : 0403 10  Yogurt :   Not flavoured nor containing added fruit or cocoa : Not containing added sugar or other sweetening matter, of a fat content, by weight : 0403 10 11     Not exceeding 3 % 0403 10 13 _ _ _ _ Exceeding 3 % but not exceeding 6 % 0403 10 19 _ _ _ _ Exceeding 6 % (') OJ No L 54, 1 . 3 . 1986, p. 25 . 27. 10 . 88 Official Journal of the European Communities No L 293/ 17 CN code Description 0403 90  Other :   Not flavoured no^ containing added fruit or cocoa :    In powder, granules or other solid forms : _ _ _ _ Not containing added sugar or other sweetening matter, with a fat content, by weight : 0403 90 1 1 0403 90 13 ex 0403 90 19      Not exceeding 1,5 % _____ Exceeding 1,5 % but not exceeding 27 %      Exceeding 27 % :       Intended for human consumption 0404 Whey, wether or not concentrated or containing added sugar or other sweete ­ ning matter ; products consisting of natural milk constituents, whether, or not containing added sugar or other sweetening matter, not else where specified or included : 0404 10  Whey, whether Or not concentrated or containing added sugar or other sweetening matter : 0404 10 11 0404 10 19 0404 10 91   In powder, granules or other solid forms : _ _ _ Not containing added sugar or other sweetening matter    Other   Other : Not containing added sugar or other sweetening matter 0404 90  Other :   Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight : _ _ _ Not exceeding 42 % , and of a fat content, by weight : 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 ex 0404 90 33 0405 00     Not exceeding 1,5 % _ _ _ _ Exceeding 1,5 % but not exceeding 27 %     Exceeding 27 % Exceeding 42 % , and of a fat content, by weight :     Not exceeding 1,5 % _ _ _ _ Exceeding 1,5 % but not exceeding 27 % :      Intended for human consumption Butter and other fats and oils :derived milk ANNEX II CN code Description Percentage Wine products covered by Regulation (EEC) No 337/79 0,1 0406 Cheese and curd : il 0406 20  Grated or powdered cheese, of all kinds : Il 0406 20 10 Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs II 0406 20 90   Other Il 0406 30  Processed cheese, not grated or powdered : Il 0406 30 10 In the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schab ­ ziger) ; put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56 %   Other :    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter : 0406 30 31     Not exceeding 48 % ll 0406 30 39     Exceeding 48 % Il 0406 30 90  Of a fat content, by weight, exceeding 36 % ll No L 293/ 18 Official Journal of the European Communities 27. 10 . 88 CN code Description Percentage Blue-veined cheese Other cheese :  For processing  Other   Emmental   Gruyere, Sbrinz BergkÃ ¤se, Appenzell, Vacherin friboufgeois, 0406 40 00 0406 90 0406 90 1 1 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 Vacherin Mont d Or and Tete de Moine Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs Cheddar Edam Tilsit Butterkase Kashkaval Feta :  Of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles  Other Kefalotyri Finlandia Jarlsberg Other :  Cheese and sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles  Other :   Of a fat content, by weight, not exceeding 40 % and a water content calculated by weight, of the non-fatty matter :    Not exceeding 47 % : 4 (')  Grana Padano, Parmigiano Reggiano  Fiore Sardo, Pecorino 0406 90 61 0406 90 63 ex 0406 90 69  Other :   Excluding curd Exceeding 47 % but not exceeding 72 % :  Fresh cheese, fermented  Provolone - Asiago, Caciocavallo, Montasio, RagÃ ¹ ­ sano - Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, Samso - Esrom, ItÃ ¡lico, Kernhem, Saint-Nectaire, 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 ex 0406 90 89 Saint-Paulin, Taleggio   Cantal, Cheshire, Wensleydale , Lanca ­ shire , Double Gloucester, Blarney, Colby, Monterey   Ricotta, salted   Kefalograviera, Kasseri   Other :    Excluding curd  Exceeding 72 % Other :  Fresh cheese, fermented  Other :   Excluding curd 0406 90 97 ex 0406 90 99 27. 10 . 88 Official Journal of the European Communities No L 293/ 19 CN code Description Percentage 1001 Wheat and meslin &gt; 0,3 1001 90 Other :   Other spelt, common wheat and meslin : 1001 90 91    Common wheat and meslin seed ex 1001 90 99    Other :     Common wheat of bread-making quality 1101 00 00 Wheat or meslin flour &gt; 0,3 1108 Starches ; inulin :  Starches : h 1108 11 00   Wheat starch I 1109 00 00 Wheat gluten, whether or not dried L (') However, the quantities resulting from this percentage may not be less than the total quantity for which agreements are or will be concluded with certain third countries for the import of cheese into Spain . ANNEX III CN code Description 0102 010 £ 90 ex 0102 90 10 to 0102 90 37 0201 0202 ex 0206 ex 0206 10 0206 10 91 0206 10 95 0206 10 99 0206 21 00 0206 22 0206 22 90 0206 29 0206 29 91 0206 29 99 0208 0208 10 0208 10 10 0210 0210 20 0210 90 Pigmeat products covered by Reuglation (EEC) No 2759/75 Live bovine animals :  Other :   Domestic species :    Except animals for bullfights Meat of bovine animals, fresh or chilled Meat of bovine animals, frozen Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen :  Of bovine animals, fresh or chilled : ,   Other :    Livers ' "    Thick skirt and thin skirt    Other  Of bovine animals, frozen :   Tongues   Livers :    Other   Other :    Other :     Thick skirt and thin skirt     Other Other meat and edible meat offal, fresh, chilled or frozen :  Of rabbits or hares :   Of domestic rabbits Meat and edible meat offal, salted, in brine, dried or smoked ; edible flours and meals of meat or meat offal :  Meat of bovine animals  Other, including edible flours and meals of meat of meat offal : Offal :    Of bovine animals : No L 293/20 Official Journal of the European Communities 27. 10 . 88 CN code Description 0210 90 41     Thick skirt and thin skirt 0210 90 49     Other 0210 90 90   Edible flours and meals or meat offal ex 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter, intended for human consumption : 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % :   Other : 0402 10 91    In immediate packings of a net content not exceeding 2,5 kg 0402 10 99    Other 0402 29   Other :    Of a fat content, by weight, not exceeding 27 % : 0402 29 1 1     Special milk, for infants, in hermetically sealed containers of a net content not exceeding 500 g of a fat content, by weight, excee ­ ding 10 %     Other : 0402 29 19      Other 1    Of a fat content, by weight, exceeding 27 % : 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg 0402 29 99     Other 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter of flavoured or containing added fruit, nuts or cocoa : 0403 10  Yogurt : 1   Not flavoured nor containing added fruit or cocoa : I    Other, of a fat content, by weight : 0403 10 31   .   Not exceeding 3 % 0403 10 33     Exceeding 3 % but not exceeding 6 % 0403 10 39     Exceeding 6 % 0403 90  Other :   Not flavoured nor containing added fruit or cocoa :    In powder, granules or other solid forms ;     Other, of a fat content, by weight : 0403 90 31      Not exceeding 1,5 % 0403 90 33      Exceeding 1,5 % but not exceeding 27 % 0403 90 39      Exceeding 27 % 0404 Whey, whether or not concentrated or containing added sugar or other swee ­ tening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elswhere specified or included : 0404 10  Whey, whether or not concentrated or containing added sugar or other sweetening matter :   In powder, granules or other solid forms 0404 10 19    Other 0404 90  Other : I   Other of a protein content (nitrogen content 6,38), by weight :   Not exceeding 42 %, and of a fat content, by weight : 0404 90 51     Not exceeding 1,5 % 0404 90 53     Exceeding 1,5 % but not exceeding 27 % 0404 90 59 _ _ _ _ Exceeding 27 %    Exceeding 42 % and of a fat, by weight : 0404 90 91 _ _ _ _ Not exceeding 1,5 % 0404 90 93     Exceeding 1,5 % but not exceeding 27 % 0404 90 99     Exceeding 27 % 27. 10. 88 Official Journal of the European Communities No L 293/21 CN code Description 1103 Cereal groats, meal and pellets :  Groats and meal 1103 11 to 1103 19 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of code 1006 ; germ of cereals, whole, rolled, flaked or ground : Rolled or flaked grains : Of barley :  Rolled Of oats :  Rolled Of other cereals :  Of wheat  Of rye  Of maize  Other :   Other Rolled grains 1104 11 1104 11 10 1104 12 1104 12 10 1104 19 ex 1104 19 10 ex 1104 19 30 ex 1104 19 50 ex 1104 19 99 1104 21 1104 22 1104 23 1104 29 1104 30 Other worked grains (for example, hulled, pearled or kibbled) :  Of barley  Of oats  Of maize (corn)  Of other cereals Germ of cereals, whole, rolled, flaked or ground' the application of the supplementary trade mechanism (STM) (3), as last amended by Regulation (EEC) No 3960/87 (4), the second subparagraph is hereby replaced by the following : 'With regard to STM import licences issued for new potatoes covered by CN codes 0701 90 51 and 0701 90 59, the entry in the previous indent is Article 3 Article 7 (2) Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the applica ­ tion of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), is hereby replaced by the following : '2 . Detailed rules of application relating to products covered by Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization the market in certain products listed in Annex II to the Treaty, as last amended by Regulation (EEC) No 2966/80 , and to new potatoes falling within CN codes 0701 90 51 and 0701 90 59 shall be adopted in accor: dance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, the Management Committee established by that Regulation being competent' replaced by one of the following entries :  Certificado de importaciÃ ³n MCI  Certificado no vÃ ¡lido en EspaÃ ±a y en Portugal  sin perjuicio de las restricciones cuantitativas nacionales .  SMS importlicens  licensen ikke gyldig i Spanien og Portugal  med forbehold af nationale kvantitatieve restriktioner  Einfuhrlizenz EHM  Lizenz gilt nicht in Spanien und Portugal  vorbehaltlich einzelstaa ­ tlicher MengenbeschrÃ ¤nkungen Article 4 In Article 10 (4) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã £Ã Ã £  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã · ­ Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ ÃÃ ÃÃ ±Ã ½Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ±  Ã ¥ÃÃ . Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã Ã »Ã ±Ã ¾Ã · Ã Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹ ­ Ã ºÃ Ã ½ ÃÃ ¿Ã Ã ¿Ã Ã ¹Ã ºÃ Ã ½ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã ½ (') Ã J No L 55, 1 . 3 . 1986, p. 106. (2) Ã J No L 201 , 24. 7 . 1986, p. 3 . P) Ã J No L 57, 1 . 3 . 1986, p . 1 . &lt;) Ã J No L 371 , 30 . 12. 1987, p . 33 . No L 293/22 Official Journal of the European Communities 27. 10 . 88  STM import licence  licence not valid in either Spain or Portugal  without prejudice to national quantity restrictions  Certificado de importaÃ §Ã £o MCT  Certificado nÃ £o vÃ ¡lido em Espanha e em Portugal  sem prejuÃ ­zo das restriÃ §Ã µes quantitativas nacionais.'  Certificat d importation « MCE »  Certificat non valable en Espagne et au Portugal  Sous rÃ ©serve des restrictions quantitatives nationales  Titolo d importazione MCS  Titolo non valido in Spagna e in Portogallo  eventuale applica ­ zione di restrizioni quantitative nazionali Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 .  ARH-invoercertificaat niet geldig in Spanje en Portugal  onder voorbehoud van nationale kwantitatieve beperkingen This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1988 . For the Commission Frans ANDRIESSEN Vice-President